WARD, Circuit Judge.
December 14, 1913, Sussman Shidlovsky, a manufacturer of dresses, carrying on business under the name of S. Shidlovsky &. Co., having collected accounts to the amount of $2,262.24, disappeared, and did not return to the city for about a month.
December 15th an involuntary petition in bankruptcy was filed against him and a receiver appointed.
*451February 6, 1914, the receiver obtained an order requiring Shidlov-sky to show cause why he should not be compelled to turn over $1,-773.59 to him.
February 9, 1914, the matter was referred to a special master to take testimony and report.
October 8th the special master reported that the bankrupt had col-, lected ,$2,262.24 and had not accounted for the disposition of such moneys in the sum of $810, and that he should be ordered to turn that amount over as moneys in his possession to the trustee.
November 13th Judge Learned Hand, upon exceptions filed by thq trustee to die report, entered an order requiring the bankrupt to pay over $1,470 to the trustee.
November 21st the bankrupt took this appeal.
We think this was a step in the bankruptcy proceedings from which no appeal lies under section 24a, and as the claim does not fall within any one of the three categories in which appeals in bankruptcy proceedings are permitted by section 25a,- the only remedy was by petition to revise, under section'24b. In re Mertens, 142 Fed. 445, 73 C. C. A. 561; Kirsner v. Taliaferro, 202 Fed. 51, 120 C. C. A. 305.
Appeal dismissed.